Order entered October 6, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00108-CV

                CHARLES R. ALLEN AND JULIE L. ALLEN, Appellants

                                             V.

                            STATE FARM LLOYDS, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-02015-B

                                         ORDER
       We GRANT appellants’ October 4, 2016 unopposed motion to extend time to file their

reply brief and ORDER the brief be filed no later than November 10, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE